In re East Baton Rouge Parish Sch. Bd.; State of Louisiana; Acadia Parish School Board; Bossier Parish School Board; Caddo Parish School Board; Calcasieu Parish School Board; Cameron Parish School Board; DeSoto Parish School Board; Iberia Parish School Board; Lafourche Parish School Board; Lincoln Parish School Board; St. Charles Parish School Bd.; St. James Parish School Board; St. John Parish School Board; St. Landry Parish School Board; St. Martin Parish School Board; St. Mary Parish School Board; Terrebonne Parish School Board; Vermillion Parish School Board; Lafayette Parish School Board; Plaquemine Parish School Board; Vernon Parish School Board; Pointe Coupee School Board; George, Preston, Sr.; Aertker, Robert; Alonzo, Allen; — Plaintiff(s); applying for writ of certiorari and/or Review; Parish of East *759Baton Rouge, 19th Judicial District Court, Div. “D”, No. 402,737; to the Court of Appeal, First Circuit, No. CA96 1793.
Denied.
VICTORY, J., not on panel.